Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 7:	“a processing device configured to…;” and 
“a control section configured to…”

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Patent Application Publication No. 2008/0247636), referred herein as Davis, in view of Pershing et al. (U.S. Patent No. 9,911,228), referred herein as Pershing.
Regarding claim 7, Davis teaches an information processing device configured to be used in a processing system including a processing device configured to perform predetermined processing on a three-dimensional processing target (figs 5 and 7), the information processing device comprising: a control section configured to acquire 3D data of the processing target, and display the processing target on a three-dimensional object display screen in a three-dimensional shape (fig 5; pp 56, lines 1-5; pp 57, lines 4-10), which is capable of being moved, rotated, scaled up, and scaled down, based on the acquired 3D data (pp 61, lines 1-10; pp 73, lines 1-4; pp 75); acquire designation information of a position on a surface of the processing target (pp 62, lines 1-6; pp 63, lines 1-3 and the last 5 lines); and output positional surface information based on the 3D data, the positional surface information including information relating to a coordinate of the position and a property of the surface of the processing target corresponding to the acquired designation information (pp 64, lines 1-13; pp 68, lines 1-14; pp 71).  The surface of the processing target disclosed in Davis inherently has an inclination; but Davis does not explicitly teach that the positional surface information comprises an inclination of the surface.
Pershing teaches an information processing device for acquiring 3D data of a processing target, displaying the 3D shape of the processing target on a 3D object display screen, and output positional surface information based on the 3D data relating to a coordinate of the processing target (figs 6 and 8B; col 11, lines 25-40; col 12, lines 12-16; col 13, lines 36-40), wherein the positional surface information comprises an inclination of the surface (col 12, lines 19- and 31-38; col 13, lines 58-64).  It would have been obvious to one of ordinary skill in the art to include inclination information for the 3D 
Regarding claim 8, Davis in view of Pershing teaches the information processing device according to claim 7, wherein the control section displays an information display screen configured to display the information relating to the coordinate and the inclination of the surface obtained based on the 3D data (Davis, fig 5; pp 57, lines 4-10; pp 68, lines 1-14; Pershing, figs 6 and 8B; col 11, lines 40-43; col 15, lines 56-61).
Regarding claim 9, Davis in view of Pershing teaches the information processing device according to claim 7, wherein the control section acquires, as the designation information, the position on the surface of the processing target designated by an operator on the three-dimensional object display screen (Davis, pp 51, lines 1-6; pp 62, lines 1-6; pp 63, lines 1-3; Pershing, col 12, lines 21-23; col 15, lines 43-49).
Regarding claim 10, Davis in view of Pershing teaches the information processing device according to claim 7, wherein, when the position on the surface of the processing target on the three-dimensional object display screen is designated by the operator, the control section displays a plan view including the designated position using a plan view screen (Davis, fig 5; pp 62, lines 1-6; pp 65; Pershing, figs 6 and 8B; col 11, lines 40-43; col 12, lines 21-23; col 15, lines 43-49).
Regarding claim 11, Davis in view of Pershing teaches the information processing device according to claim 7, wherein the processing device is a mounting device configured to dispose a component at an arrangement position of the processing target based on target mounting position information, and wherein the control section outputs, to a storage section, the information relating to the coordinate of the position and the inclination of the surface, corresponding to the designation information, as the arrangement position of the component, and stores the information as the target mounting position information (Pershing, col 4, lines 29-34 and 62-64; col 11, lines 25-40; col 12, lines 21-23; col 15, lines 9-17; Davis, pp 64, lines 1-11; pp 69; pp 80, lines 5-13; pp 99, the last 6 lines).
	Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kikuta (U.S. Patent Application Publication No. 2012/0001908); Method and device for forming surface processed data.
Averianov (U.S. Patent Application Publication No. 2020/0286290); Method for displaying object on three-dimensional model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613